               Case 1:21-cv-01807-TMD Document 9 Filed 09/07/21 Page 1 of 5




                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                       BID PROTEST

    Xerox Corporation,

                       Plaintiff,
                                                            Case No. 1:21-cv-01807-TMD
                 v.
                                                           Judge Thompson M. Dietz
    The United States of America,

                       Defendant.

          UNOPPOSED MOTION TO INTERVENE OF PROPOSED DEFENDANT-
                      INTERVENOR TRIDENT E&P, LLC

         Pursuant to Rule 24 of the Rules of the United States Court of Federal Claims, Trident

E&P, LLC (“Trident”) respectfully moves to intervene as of right or permissively in the above-

captioned protest by Plaintiff Xerox Corporation (“Xerox”).1 Trident counsel hereby represents

that Plaintiff and Defendant do not oppose this motion.

                                RELEVANT FACTUAL BACKGROUND

         Trident is the awardee under Defense Logistics Agency (“DLA”) Request for Proposal

No. SP7000-19-R-1001 for the Shipboard Multipurpose Device Program (“SMDP”). The

Government Accountability Office (“GAO”) recently denied Xerox’s pre-award protest of

DLA’s conduct of the SMDP competition. See Xerox Corp., B-417498.2, B-417498.3, Aug. 16,

2021. The record before this Court likely will involve Trident proprietary information.




1
  Under RCFC 24(c), a motion to intervene must ordinarily “be accompanied by a pleading
that sets out the claim or defense for which intervention is sought.” However, that requirement is
inapplicable in bid protests, where the parties proceed on motions for judgment on the
administrative record. See Progressive Indus., Inc. v. United States, No. 14-1225C, 2015 WL
1810495, at *6 (Fed. Cl. Apr. 17, 2015) (rejecting argument that separate pleading is required for
intervention in bid protest).


DM2\14604028
          Case 1:21-cv-01807-TMD Document 9 Filed 09/07/21 Page 2 of 5




                               GROUNDS FOR INTERVENTION

       Under RCFC 24(a)(2), Trident, as the awardee, may intervene as a matter of right

because Trident has an interest relating to the subject matter of this action and is “so situated that

disposing of the action may as a practical matter impair or impede [Trident’s] ability to protect

its interest, unless existing parties adequately represent that interest.” RCFC 24(a)(2); see also

Northrop Grumman Info. Tech., Inc. v. United States, 74 Fed. Cl. 407, 413 (2006). Intervention

is necessary for Trident to protect its reputation and property interests against claims by Xerox.

We understand the Xerox protest challenges the award to Trident. Trident seeks leave to

intervene to rebut Xerox’s erroneous claims and defend its contract award.

       No party to the action is situated to protect Trident’s interests. Trident’s interests are not

adequately represented by the government because the government could present arguments and

propose relief that is at odds with Trident’s interests.

       Alternatively, this Court should exercise it discretion to permit Trident to intervene

pursuant to RCFC 24(b) because, as the awardee, Plaintiff’s protest implicates Trident’s

economic interests and Trident has rights related to the action. RCFC 24(b)(1)(B).

       Permitting Trident to intervene will not cause delay, and will ensure that the Court has a

complete and accurate picture of the facts and circumstances surrounding this protest, including

the substantial harm that Trident will suffer if the Court grants the relief sought by Plaintiff.




                                                   2
          Case 1:21-cv-01807-TMD Document 9 Filed 09/07/21 Page 3 of 5




       WHEREFORE, Trident respectfully requests that the Court grant this unopposed motion

to intervene.

                                             Respectfully submitted,



                                             Michael E. Barnicle, Attorney of Record
                                             Duane Morris LLP
                                             190 South LaSalle Street, Suite 3700
                                             Chicago, IL 60603-3433
                                             Tel.: (312) 499-6727
                                             Fax: (312) 896-5652
                                             mebarnicle@duanemorris.com

                                             Counsel for Trident E&P, LLC


Of counsel:

Keith J. Feigenbaum
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
Tel.: (215) 979-1183
Fax: (215) 689-4918
kjfeigenbaum@duanemorris.com




                                             3
          Case 1:21-cv-01807-TMD Document 9 Filed 09/07/21 Page 4 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of September 2021, I caused a true and correct copy

of the foregoing Unopposed Motion to Intervene to be served by electronic delivery on:

                                      Jonathan S. Aronie
                           Sheppard Mullin Richter & Hampton LLP
                               2099 Pennsylvania Avenue NW
                                           Suite 100
                                   Washington, DC 20006
                                        (202) 747-1902
                             Email: jaronie@sheppardmullin.com
                                     Counsel for Plaintiff

                                     Matthew J. Carhart
                          U.S. Department of Justice - Civil Division
                                       P.O. Box 480
                                    Ben Franklin Station
                                   Washington, DC 20044
                                      (202) 307-0313
                             Email: matthew.carhart@usdoj.gov
                                   Counsel for Defendant

                                                            /s/ Keith J. Feigenbaum
                                                            Keith J. Feigenbaum




                                                4
          Case 1:21-cv-01807-TMD Document 9 Filed 09/07/21 Page 5 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST

 Xerox Corporation,

                        Plaintiff,
            v.

 The United States of America,
                                                          Case No. 1:21-cv-01807-TMD
                        Defendant,
                                                          Judge Thompson M. Dietz
            and

 Trident E&P, LLC,

                        Defendant-Intervenor.

                                     [PROPOSED] ORDER

       Pursuant to Rule 24 of the Rules of the United Stated Court of Federal Claims, Trident

E&P, LLC (“Trident”), has moved to intervene in this bid protest action. The bid protest action

challenges the Defense Logistics Agency (“DLA”) award to Trident under DLA’s Request for

Proposal No. SP7000-19-R-1001 for the Shipboard Multipurpose Device Program (“SMDP”).

Having considered its Motion, as well as all other relevant materials, including the lack of

objection by Plaintiff and Defendant, it is hereby

       ORDERED that the Motion is GRANTED;

       FURTHER ORDERED that Trident may participate in the above captioned matter as a

Defendant-Intervenor.



                                                                     ________________________
                                                                        Judge Thompson M. Dietz

Dated: September __, 2021




                                                 5
